THE COURT.
Barbara Pauline Nyquist, formerly Barbara Pauline Russell, filed in this court on the 19th day of *923April, 1944, a petition for a writ of habeas corpus in behalf of Marlene Russell, aged five years, the child of petitioner and her former husband, Sydn'ey Allen Russell, alleging that said child was being illegally detained by Fred Russell and Pearl-Russell, uncle and aunt of said minor. A writ having duly issued, directed to said Fred Russell and Pearl Russell, returnable before this court on the 5th day of May, 1944, said Fred Russell and Pearl Russell appeared with their counsel Wm. M. Macmillan, produced said child before this court and filed herein a return and answer to said petition and an affidavit in support thereof made by their said attorney Wm. M. Macmillan. Petitioner also appeared with her counsel Robert E. Levy and filed in this court a certified copy of a decree of divorce rendered on the 21st day of August, 1943, by the Eighth Judicial District Court of the State of Nevada, in and for the county of Clark, dissolving the marriage between the petitioner herein and her former husband Sydney Allen Russell and awarding the custody of the minor child of said parties, Marlene Russell, to petitioner herein. The matter was argued by counsel for both parties and at the conclusion of such argument it was stipulated by said counsel in open court that the custody of said child should" be surrendered to petitioner by respondents Fred Russell and Pearl Russell.
And it appearing to this court that petitioner is legally entitled to the custody of said child as against respondents, and in pursuance of the stipulation aforesaid, it is hereby ordered that the minor child Marlene Russell be discharged from the detention and custody of said respondents and that she be committed to the custody of the petitioner Barbara Pauline Nyquist.